946 So. 2d 1244 (2007)
Paul J. BARCO, Appellant,
v.
SCHOOL BOARD OF PINELLAS COUNTY, Appellee.
No. 2D05-4915.
District Court of Appeal of Florida, Second District.
January 19, 2007.
Samuel R. Mandelbaum of Mandelbaum, Fitzsimmons & Hewitt, P.A., Tampa, for Appellant.
Matthew C. Lucas and Brian A. Bolves of Bricklemyer Smolker & Bolves, P.A., Tampa, for Appellee.
PER CURIAM.
Paul J. Barco appeals the trial court's order that denied his motion to tax costs. The trial court denied the motion because it was not served within "30 days after the filing of the judgment" in accordance with the initial version of Florida Rule of Civil Procedure 1.525. We affirm the trial court's order. See Swann v. Dinan, 884 So. 2d 398, 399 (Fla. 2d DCA 2004). However, we certify direct conflict with the following decisions: Martin Daytona Corp. v. Strickland Construction Services, 941 So. 2d 1220, 1225-26 (Fla. 5th DCA 2006); Byrne-Henry v. Hertz Corp., 927 So. 2d 66, 68 (Fla. 3d DCA 2006); Swift v. Wilcox, 924 So. 2d 885, 887 (Fla. 4th DCA 2006); and Norris v. Treadwell, 907 So. 2d 1217, 1218-19 (Fla. 1st DCA 2005), review dismissed, 934 So. 2d 1207 (Fla.2006).
Affirmed; conflict certified.
ALTENBERND, STRINGER, and WALLACE, JJ., Concur.